DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Nguyen on 3 June 2022.

The application has been amended as follows:
Claims 5, 6, 15 and 16 are cancelled.

Claim 1 (amended)
A method of making a gel cap comprising:
providing a mold cavity of a casting mold, wherein the casting mold includes a circular ring, and wherein the circular ring is supported within the casting mold such that the circular ring is above a bottom of the mold cavity and below a top of the mold cavity;
pouring a gel slurry into the mold cavity of the casting mold, wherein the circular ring is encased within the gel slurry;
heating the gel slurry to a temperature sufficient to transform the gel slurry to a gel;
cooling the gel to form a gel pad, wherein the gel pad includes the circular ring encased within and along a periphery of the gel pad;
providing two or more separate portions, wherein each of the two or more separate portions have one or more connective features that connects a first separate portion to one or more other separate portions;
disposing the two or more separate portions around the gel pad; and 
mechanically connecting the two or more separate portions to form a cap ring around the gel pad, wherein the two or more separate portions forming the cap ring[[,]] each includes a curved channel disposed within each of the two or more separate portions, and wherein the connecting of the two or more separate portions compresses the gel pad and the circular ring into each of the curved channels of each of the two or more separate portions thereby mechanically locking the gel pad and the circular ring in place within each of the curved channels of each of the two or more separate portions of the cap ring;
wherein each curved channel of each of the two or more separate portions is “L”-shaped.

Claim 8 (amended)
A gel cap comprising:
a gel pad, wherein a circular ring is encased within and along a periphery of the gel pad; and
a cap ring, wherein the cap ring comprises two or more separate portions, wherein each of the two or more separate portions have one or more connective features that connects a first separate portion to one or more other separate portions, wherein the two or more separate portions are disposed around the gel pad and each of the two or more separate portions includes a curved channel within each of the two or more separate portions, wherein the two or more separate portions are mechanically connected around the gel pad to form the cap ring, [[and]] wherein the connecting of the two or more separate portions compresses the gel pad and the circular ring into each of the curved channels thereby mechanically locking the gel pad and the circular ring in place within each of the curved channels of each of the two or more separate portions of the cap ring; and wherein each curved channel of each of the two or more separate portions of the cap ring is “L”-shaped.

Reasons for Allowance
Claims 1-4, 7-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a gel cap comprising: a gel pad, wherein a circular ring is encased within and along a periphery of the gel pad; and a cap ring, wherein the cap ring comprises two or more separate portions, each separate portion having an L-shaped curved channel, wherein connecting the two separate portions compresses the gel pad and circular ring into each of the L-shaped curved channels. US 2007/0088241 teaches a gel cap comprising: a gel pad (fig. 1, element 60); and a cap ring comprising two or more separate portions (fig. 8). US 2004/0127772 teaches circular rings (fig. 9, element 61) to stabilize the periphery of gel pads. However, no reasonable combination could be found to suggest L-shaped curved channels in each of the separate portions for compressing the gel pad and circular ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771                                                                                                                                                                                                        /ERICH G HERBERMANN/Primary Examiner, Art Unit 3771